EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Avery Goldstein on 23 November 2021.

The application has been amended as follows:

A) Claim 1 has been allowed without further amendment.

B) Claim 2 has been cancelled without prejudice or disclaimer.

C) Claim 3 has been cancelled without prejudice or disclaimer.

D) Claim 4 has been amended in the following manner:
Claim 4 (Amendment): The method of claim 1, wherein the organosilicon carrier comprises at least one of sugar organosilicon or amino-sugar organosilicon compound according to the general formula (I):

    PNG
    media_image1.png
    84
    104
    media_image1.png
    Greyscale

whereby R1, R2, and R3 [[ ]] can be the same or different;
1, R2, and R3 [[ ]] are selected from the group consisting of a  monosaccharide, a disaccharide, an oligosaccharide, an amino sugar, a carbohydrate, and a nucleotide, wherein at least one of R1, R2, R3 is a monosaccharide; and
whereby R4 [[ ]] is a fatty [[ ]] acid.

E) Claims 5-7 have been cancelled without prejudice or disclaimer.

F) Claim 8 has been amended in the following manner:
Claim 8 (Amendment): The method of claim 1, wherein the organosilicon carrier is in the form of a siosome that is [[ ]] capable of penetrating the SARS-CoV-2 virus and inhibiting its function.

G) Claim 9 has been cancelled without prejudice or disclaimer.

H) Claim 10 has been amended in the following manner:
Claim 10 (Amendment): The method of claim 1, [[ ]] further comprising one or more active substances, selected from the group consisting of monoclonal antibodies, carbohydrate, lipids, amino acids, peptides, proteins, [[ ]] nucleosides, inhibitors of the lung cell receptors, antiviral agents, antibacterial agents, genetic materials, antigens, antibodies, immuno-agents, anti-inflammatory agents, antitumor agents, cardio-protectors, hepato-protectors, GSH, oxidants, metal oxides, organosilicon compounds, Remdesivir, and corticosteroids, and wherein the one or more active substances are [[ ]] encapsulated, entrapped or conjugated in siosome nanoparticles.

I) Claims 11-12 have been cancelled without prejudice or disclaimer.

J) Claim 13 has been amended in the following manner:
Claim 13 (Amendment): The method according to claim 1, wherein the organosilicon carrier is obtained by:
a) mixing at least one of organosilicon, sugar organosilicon, and amino-sugar organosilicon compounds in at least one of a solvent or vesicles, [[ ]] with [[ ]] the ACE2 receptor inhibitor, the inhibitor of SARS virus spike protein, and the polymerase inhibitor;
b) homogenization, sonication and/or extrusion of the mixture, followed by
c) separation of the free [[ ]] ACE2 receptor inhibitor, the inhibitor of SARS virus spike protein, and polymerase inhibitor
d) sterile filtration of the mixture,
e) [[ ]] lyophilization, and
f) reconstitution to form a siosome of the multi-target and delivery system.

K) Claim 14 has been amended in the following manner:
Claim 14 (Amendment): The method of claim 1, wherein the composition is [[ ]] a [[ ]] single or multiple dose formulation.

L) Claim 15 has been allowed without further amendment.

M) Claim 16 has been amended in the following manner:
Claim 16 (Amendment): The method of claim 1, wherein the composition is administered in combination with additional antiviral therapies in patients with symptoms of a SARS-CoV-2 infection.

N) Claim 17 has been amended in the following manner:
Claim 17 (Amendment): The method of claim 1, wherein the treatment comprises administration of a pharmaceutically effective dose of a second agent, selected from the group consisting of amino acids, carnitine/carnitine derivatives, neurotransmitters, vitamins, caffeine, antifibrotic agents, memory activating agents, neuroprotective agents, cardio-protective agents, antidiabetic agents, drugs for the prophylaxis and/or treatment of thrombosis, glutamate-antagonist, glutathione GSH, anti-Alzheimer’s disease agents, antioxidants, anti-AIDS drugs, NSAIDS, antipsychotic drugs, [[ ]] buspirone, antidepressants, mood stabilizers, anticonvulsant, antigens, antibodies, genetic materials, [[ ]] catecholamines, hormones and sympatholytic adrenergic blocking agents.

O) Claim 18 has been amended in the following manner:
Claim 18 (Amendment): The method of claim 1, wherein [[ ]] the at least one organosilicon compound covalently bound to a monosaccharide is at least one of
2-(Dimethyldecylsilylethyl-b-D-glucopyranoside,
2-(Dimethyldodecylsilyl)ethyl-b-D-glucopyranoside,
Butyldimethylsilyl-a-D-galactopyranoside,
Dodecyldimethylsilyl-a-D-glucopyranoside,
1-O-Dioctadecylsilyl-di(2,3,4,6-O-tetraacetyl-b-D-galactopyranoside),
1-O-Dimethyl(dodecy])silyl-(2,3,4,6-O-tetraacetyl-b-D-glucopyranoside) ,
1-O-Dimethyl(octadecyl)silyl-(2,3,4,6-O-tetraacetyl-b-D-glucopyranoside),
Di(dodecanoyloxy)diphenylsilane,
Dithexadecanoyloxy)diphenylsilane, or
Di(undecanoyloxy)dimethylsilane.

P) Claim 19 has been amended in the following manner:
Claim 19 (Amendment): The method of claim 1, wherein the organosilicon carrier further comprises neurotransmitters and/or amino acids as navigators incorporated on the surface of the siosomes, [[ ]] and/or conjugated to [[ ]] the siosomes, wherein said navigators are [[ ]] for the targeting of the brain and/or central nervous system.



Q) Claim 20 has been amended in the following manner:
Claim 20 (Amendment): The method of claim 1, wherein the organosilicon carrier further comprises gastro intestinal tract [[ ]] specific compounds, selected from the group consisting of N-acetyl cysteine, glutamine, fumarate, glycolic Acid, sodium glycol cholate, sodium deoxy cholate, sodium [[ ]] caproate, lectins, chitosan and Poly lactic acid, as navigators incorporated on the surface of the siosomes, and/or encapsulated, entrapped and/or conjugated in the siosomes, for the targeting of the gastro intestinal tract and/or colon.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The amendment to instant claim 1 appears to be support as least as of instant specification on page 11, line 22 to page 12, line 5, page 38, line 16-18, and page 71 line 16 to page 72, line 18.
The examiner clarifies that claim 1 requires Modules 1, 2, and 3. This is evident by the word “and” at the end of the 13th line of claim 1. This also appears to be the interpretation intended by applicant in view of the interview summary mailed on 27 August 2021, item “(A)”, specifically the first sentence. As such, the instant claims are understood to require all of modules 1, 2, and 3 together, including the cationic lipid which retains a positive charge in Module 3.
As close prior art, the examiner cites Salama (DE 102005053011 A1) and Salama (US 2010/0247578 A1). Both references have been discussed earlier in the prosecution history of the instant application. Salama (DE 102005053011 A1) has been published in German. An English translation has been obtained as of https://patents.google.com/patent/DE102005053011A1/en?oq=DE+102005053011 accessed 7 January 2021. For the purposes of examination under prior art, all page and paragraph citations will be to the English translation. The material cited therein is understood by the examiner to have been present in the original German document.
Salama (DE 102005053011 A1) is drawn to a tetraorganosilicon compound and a method for using such a compound, as of Salama, title and abstract. Said compound may be used for treating viral disease, as of Salama, page 9, paragraph 0054. Salama 
Salama (US 2010/0247578 A1) (hereafter referred to as Salama ‘578) is drawn to an organosilicon carrier for biological agents, as of Salama ‘578, title and abstract. Said carrier may deliver antivirals, as of Salama ‘578, paragraph 0143. Said carrier may have the following structure, as of Salama ‘578, page 3, left column, relevant structure reproduced below.

    PNG
    media_image2.png
    245
    457
    media_image2.png
    Greyscale

The composition used in the method of Salama ‘578 may be a targeting system, as of paragraphs 0017 and 0020. Salama ‘578 suggests covalent attachment of an antibody to the organosilicon component, as of Salama ‘578, paragraph 0054, wherein antibodies are known for targeting, also as of paragraph 0054. 
The examiner takes the position that neither Salama nor Salama ‘578 teach an organosilicon compound covalently bound to a cationic lipid and retaining a positive charge.
The examiner notes that Salama ‘578 teaches cationic lipids as of paragraph 0090. However, Salama ‘578 does not provide motivation for one of ordinary skill in the 
The examiner further takes the position that even if, purely en arguendo, the skilled artisan were motivated to have covalently bound the cationic lipid of Salama ‘578 to an organosilicon, there would have been no reasonable expectation that the resultant product formed therefrom would have retained a positive charge. In contrast, the skilled artisan would have expected that the covalent bonding of a cationic lipid to the organosilicon would have occurred through the amine group of the organosilicon. This is because the amine group of the organosilicon would have been expected to have been more chemically reactive than the hydrophobic group of the cationic lipid. Therefore, the skilled artisan would have expected that it would have been the amine group of the cationic lipid that would have reacted with the organosilicon, and the skilled artisan would have expected that the resultant product would have lost its ability to have a positive charge, likely due to amide formation. That applicant covalently bound a cationic lipid to an organosilicon in a manner that the cationic, nitrogen-containing functional group of the cationic lipid was unaffected and still able to provide a positive charge represents subject matter that goes beyond what the skilled artisan would have expected based upon the teachings of both Salama references.
The instant claims also have not been rejected on the grounds of lack of enablement. This is because there would have been a reasonable expectation that an ACE2 receptor inhibitor, an inhibitor of the SARS virus spike protein, and a polymerase inhibitor would have been able to have treated a SARS-CoV-2 infection at the time of 
For example, chloroquine phosphate would have been enabled as an inhibitor of the ACE2 receptor (i.e. Module 1), as of McKee, page 2, right column, bottom paragraph. Xia teaches that the compound known as EK1 is an inhibitor of the SARS-CoV-2 spike protein, as of Xia, page 767, left column (though at the time Xia was published, SARS-CoV-2 was known as 2019-nCoV). McKee also teaches remdesivir and active forms thereof as inhibitors of the protease associated with SARS-CoV-2, as of McKee, page 5, left column, section 3.1. In view of these teachings, there would have been a reasonable expectation that the combination of Modules 1, 2, and 3, as recited by claim 1, would have been able to have treated, attenuated, or inhibited SARS-CoV-2 disease or infection or a disease associated therewith without undue experimentation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612